﻿President, I should like first of all to congratulate you on your election to the presidency of this thirty-fifth session of the General Assembly. I trust that, under your guidance, our work at this session will be successful.
38.	At this as at every session we have to analyse the main tendencies and phenomena of the international situation, to explore the underlying causes of both the favourable and unfavourable processes and to work together to adopt resolutions which will promote stronger peace and security and facilitate social progress, in accordance with the Charter of the United Nations. As most of the speakers before me have pointed out, the present situation dictates a special need for sober deliberations and for the encouragement of constructive endeavours.
39.	The people of my country welcomed with satisfaction the impressive achievements of the 1970s in the consolidation of international peace and security, the settlement of certain complex international problems and the cooperation among countries with different social systems.
40.	Today we maintain our firm belief that preserving peace and warding off the danger of a new world war are vital for mankind in our age. My Government still regards this as its primary task and is doing its utmost to contribute to preserving and increasing the results of detente.
41.	In the current situation it is of particular importance to maintain and strengthen the ties which have been established in recent years among countries with different social systems, on the basis of peaceful coexistence. So far as possible, bilateral relations should be developed still further and any effort to block that road should be opposed. Paramount importance attaches to ensuring that dialogue between leaders of countries will not cease even for a moment in this period of tension, which we trust will be but transitory. We are convinced that there is no single international issue in dispute which, given the necessary good will, could not be settled by political means.
42.	The present situation is characterized by elements of detente and tension, which exist concurrently in world politics. Recent years have witnessed sober endeavours followed by various steps which have worsened the international climate. In our view, the principal causes lie in the fact that the leading countries of the North Atlantic Treaty Organization [NATO] launched a new wave of the arms race at their summit conference in Washington as far back as 1978, and made no secret of their intention to obtain military superiority over the States parties to the Warsaw Treaty. To that end they increased the military expenditures of the NATO countries, the long-term programmes for building up arms, the deployment in Western Europe of new American nuclear missiles of medium range but strategic in nature, the postponement of the ratification by the American Senate of the SALT II agreement and the creation of rapid deployment forces for purposes of intervention—to mention only the most striking instances of that effort. If one adds the undeclared wars, the acts of political and ideological subversion carried on by imperialist circles to weaken progressive regimes in numerous countries of the world, then there looms ahead a by no means negligible danger to peace and security.
43.	The anti-peace manoeuvres of the extremist circles of imperialism are supported and even encouraged by the leaders of China. This is today another important element in the increase in international tension.
44.	There are some who believe that what the extremist circles of imperialism are aiming to do by increasing the arms build-up and taking political steps reminiscent of the cold war is no more than to influence certain events in domestic policy or to achieve similar ends. However, nothing could be further from the truth. If that were so, then before long the world would be able to breathe a sigh of relief. We believe that the new phase of the arms drive has deeper roots, namely the aims of extremist circles to exert political pressure on the peoples of other countries, to contain progress and to regain their lost position by applying the well-known formula of the policy of strength. Although we know that that is a futile attempt, it should nevertheless be condemned for jeopardizing peace and security.
45.	Mankind today has, however, an ardent wish for and a vital interest in quite the opposite, namely, to uphold peace, strengthen security and expand co-operation. The Government of the Hungarian People's Republic, like the other countries in the socialist community, is ready to work together with the peoples of progressive and other peace- loving countries and with all Governments of the world that are committed to act together with a sense of responsibility for the destiny of their peoples, in order to achieve those grand aims.
46.	My Government agrees with the appraisal of disarmament tasks as contained in the memorandum which the Soviet Union has submitted to the Assembly and it lends full support to the adoption and realization of the Soviet proposals, which envisage urgent measures for reducing the danger of war.
47.	The Government of the Hungarian People's Republic believes that the continuation and speeding up of the dis-armament talks, the adoption of effective measures to curb the arms race and the attainment of equal security at ever lower levels of armaments are absolutely necessary.
48.	I wish to reaffirm my Government's readiness, which is shared by the other States parties to the Warsaw Treaty, to negotiate and to assume treaty obligations on the limitation, reduction and complete destruction of any type of weapons on the basis of equal security and reciprocity. It is on that basis that the socialist countries have put forward initiatives in different fields of disarmament.
49.	It is a matter of concern to us that the Committee on Disarmament, at Geneva, has once again failed to make any notable headway in the current year. The Committee has spent too much time dealing with organizational and procedural questions. At the opposite pole from the socialist countries with their initiatives for the solution of disarmament problems, certain Western Powers are seeking to avoid undertaking any commitments. There is little hope for progress if some members of the Committee on Disarmament fail to summon up the political will necessary in the quest for solutions to the issues under discussion.
50.	My Government has repeatedly stated that it attaches great importance to the conclusion and implementation of the Treaty on the Non-Proliferation of Nuclear Weapons. We cannot but deplore the failure of the second Review Conference of the Parties to the Treaty to produce the results hoped for. We believe it necessary for all Members of the United Nations, even without formal adoption of a final document, to promote the observance of the provisions of that Treaty, the strengthening of its universality and the prevention of the spread of nuclear weapons.
51.	We can brook no further delay in finding solutions to tasks of common concern, such as the prohibition of the manufacture of chemical weapons and the development of new types of weapons of mass destruction, as well as the prevention of the spread of radiological weapons.
52.	It is our conviction that the entry into force of the SALT II agreement would be of key importance to the success of the ongoing bilateral and multilateral disarmament talks at Geneva and in other forums. This is the pre-condition also for starting a third round of talks, SALT III, on considerable reductions in strategic arms. Furthermore, efforts to press for the implementation of the NATO decision on the deployment in Europe of new nuclear missiles of medium range but of a strategic nature should also be abandoned.
53.	The stationing of new American medium-range missiles in some countries of Western Europe would pose a direct threat to the security of the Hungarian People's Republic. My Government fully supports the relevant Soviet proposal submitted in this regard which provides a good basis for the settlement of this issue. We hope that the forthcoming Soviet-American talks will be useful and successful.
54.	Progress must also be made in the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe. NATO tactics have doomed those talks to a stalemate. While the socialist countries present new and positive proposals, the NATO countries evade a constructive response to any of those proposals. However, we do not give up hope. The conclusion of a mutually acceptable agreement is a task of increasing urgency.
55.	The Political Consultative Committee of the States Parties to the Warsaw Treaty in its declaration of 15 May complemented the earlier proposals made by socialist countries, each and every one of which serves the cause of reducing international tension and promoting peace and security. We deplore the fact that those to whom they are addressed show much less interest in them than they merit in view of the importance of the cause they promote.
56.	The Hungarian People's Republic continues to pay particular attention to the cause of security and cooperation in Europe. It is consistently striving to develop its relations with all countries of the region on the basis of the Helsinki Final Act and is guided by the spirit thereof in preparing for the Madrid meeting of representatives of the signatory States. In the course of preparatory work for that meeting, Hungarian diplomacy has, through bilateral channels, made several new proposals designed to strengthen confidence and co-operation among the peoples of Europe. We believe that the Madrid meeting should focus attention on questions of common interest. It is inadmissible that certain Western circles should again try to use that forum for a propaganda campaign against the socialist countries and to aggravate the situation, even though some evidence of this is already available. The interests of the peoples of the countries signatories to the Final Act of Helsinki would not be served if scope was left in Madrid for unbridled mud- slinging and accusations in connection with matters that are not within the competence of that Conference. What is needed is a constructive spirit and forward-oriented proposals.
57.	The people and Government of the Hungarian People's Republic, acting in keeping with their national interests, are doing their utmost to ensure the implementation of the proposals made by the States parties to the Warsaw Treaty for the continuation of the process of security and co-operation in Europe. We believe that the chances of a successful outcome of the Madrid meeting would be greatly enhanced if at the meeting it was decided to convene a conference on military detente and disarmament in Europe and its date determined as well as its procedure and the agenda for the first phase. Such a decision would have a favourable impact on the atmosphere in all disarmament forums.
58.	The position of my Government concerning the conflicts and hotbeds of crisis that poison the international climate is unchanged. In urging action to remove the causes of the crisis situations, we reaffirm our solidarity with and support of the peoples in their struggle for progress, national independence and self-determination, as well as against colonial and neo-colonialist oppression and neo-colonialist designs. It is in this spirit that we have taken our stand on the situation in southern Africa, on the policy of apartheid, on the questions of Western Sahara and Cyprus and on the revolutionary processes in Latin America. While I do not intend to repeat our position on all questions, I nevertheless deem it necessary to state our views on a few issues that have a particular bearing on the world political scene.
59.	I think it is now sufficiently clear to all that the Camp David accords—the separate deal between Egypt and Israel—have solved nothing and have proved a blind alley. The complete withdrawal of Israeli troops from the occupied Arab territories is, in our opinion, indispensable for a comprehensive and just settlement of the Middle East crisis. The Palestinian people must be allowed to exercise their legitimate rights, including the right to establish a State of their own, and the security of all countries in the region should be guaranteed. We condemn Israel's decision on the annexation of Jerusalem. We support the resolutions of the seventh emergency special session of the Assembly, on the question of Palestine, and urge full implementation of their provisions.
60.	The victory of the popular forces in Afghanistan in 1978 and later the turn of events in Iran have changed the situation in the Middle East. The extremist circles of imperialism will stop at nothing to regain their lost positions, resorting to means ranging from overt intervention in the domestic affairs of other countries, through economic boycotts and sanctions, to the supply of arms to counterrevolutionaries scheming abroad against the legitimate Government.
61.	The Government of the Hungarian People's Republic is of the view that the key to the solution of the situation in that country is the halting of intervention by outside reactionary forces. Acceptance of the proposals made by the Afghan Government for a settlement on 14 May of this year would remove the tension whipped up around Afghanistan and would allow that Government to carry out its progressive policy measures that broadly respect the country's historical and religious traditions. My Government finds it unacceptable that on the pretext of Soviet military assistance to Afghanistan the extremist circles of imperialism should be mounting an over-all attack against international detente and co-operation. The slanders cast at the Soviet Union are simply a screen for efforts to carry out longstanding and well-known schemes.
62.	The greatest problem in South-East Asia results from the expansionist and great-Power policy of the Chinese Government. China's aggression against Viet Nam and its threats to "teach it another lesson", as well as its subversive acts against the neighbouring progressive regimes and its open intervention have given rise to tension in that region.
63.	The plight of the Kampuchean people is gradually improving, despite intrigues from outside, and the results of the effort to build a new society are already in evidence. The people of Kampuchea, upon whom a terrible tragedy was visited, is rallying more and more firmly behind the People's Revolutionary Council. This has met with favourable response from the progressive forces. Recognition and acceptance of the realities, international recognition of the sole legitimate representative of the Kampuchean people and its participation in the work of the United Nations would contribute greatly to the alleviation of the tense situation. The prestige of our world Organization is impaired while the seat of people's Kampuchea is still occupied by the genocidal Pol Pot clique, which represents nobody.
64.	It was with a view to restoring tranquillity in Southeast Asia that 13 Member States, including Hungary, proposed that the item entitled "Question of peace, stability and co-operation in South-East Asia" be placed on the agenda of the thirty-fifth session of the General Assembly.
65.	The latest events in South Korea have again focused attention on the long-outstanding question of Korea. My Government still holds that all foreign troops should be withdrawn from the Korean peninsula and that the peaceful reunification of the two parts of that country should be encouraged. We support the relevant proposals made by the Democratic People's Republic of Korea.
66.	Twenty years ago, the historic Declaration on the Granting of Independence to Colonial Countries and Peoples was adopted by the General Assembly. Since then a number of countries have become free from colonial oppression as a result of the persevering struggle of socialist countries, national liberation movements and other progressive forces, and they have taken their place in the community of nations. Among them now are Zimbabwe and Saint Vincent and the Grenadines, the newly admitted Member States of our world Organization. On behalf of my Government I wish to welcome our new Member States and I take this opportunity to express satisfaction at this fresh result in the liquidation of the colonial system, and this new achievement of the struggle for national liberation. We wish those countries every success.
67.	In our opinion, the anniversary of the Declaration imposes an obligation on Member States to take joint and still more efficient measures with a view to the final liquidation of the remnants of colonialism and the guaranteeing to all peoples of their right to self-determination.
68.	While indisputable results have been achieved, there is more to be done. Now that the independence of Zimbabwe has been proclaimed, the situation of Namibia becomes even more striking and untenable. We condemn the machinations of South Africa to delay Namibia's accession to independence and to set up a puppet regime subservient to neo-colonialist interests. My Government demands the granting of independence to Namibia in accordance with the resolutions of the United Nations and OAU. It recognizes the South West Africa People's Organization [SWAPO] as the sole legitimate representative of the Namibian people and lends its support in its struggle to attain independence.
69.	The Hungarian People's Republic has a paramount interest in ensuring that international economic cooperation develops smoothly, facilitates the full use of advantages offered by the international division of labour for the improvement of the welfare of peoples, and enhances the peaceful coexistence of countries with different social systems.
70.	We deplore the fact that owing to the negative attitude of a few countries the eleventh special session of the General Assembly devoted to questions of the world economy failed to produce results. The restructuring of international economic relations on a democratic and just basis and the removal of obstacles to the development of economic cooperation remain an urgent task that must be discharged, as required by the interests of mankind as a whole and by the extremely grave economic situation in some of the developing countries,
71.	During the present session my country is commemorating the twenty-fifth anniversary of its admission to membership in the United Nations. In the course of the past quarter of a century it has been the constant endeavour of the Hungarian People's Republic to conduct its activities according to the letter and spirit of the Charter and to help the world Organization fulfil as fully as possible its main function of maintaining and strengthening peace and security.
72.	We maintain that on the whole the United Nations has so far lived up to its mission, but we are convinced that its role in the solution of international issues can be still further increased. We highly appreciate the activity of the Secretary- General in enhancing the effectiveness of the Organization.
73.	My Government is of the view that the Charter of the United Nations has laid down norms of conduct for States, a set of rules for coexistence among nations and a procedure against its violators that are still valid today. We are convinced that this carefully balanced Constitution of the community of nations is not in need of amendment. The role of the United Nations can be enlarged, as is desired by the majority of Member States, through fuller use of the possibilities inherent in the Charter and through strict observance of its provisions. At the same time, however, the successful solution of the complex international issues confronting us presupposes stronger co-operation among Member States, mutual respect for the interests of others, understanding of one another's problems and an active search for solutions and arrangements.
74.	I have endeavoured to state concisely my Government's position on the current international situation, outlining the pressing tasks facing us and presenting our ideas concerning ways in which these problems might be resolved. The Hungarian delegation will work in that spirit throughout the thirty-fifth session of the General Assembly.
